 

Exhibit 10.1

 

Helios and Matheson Information Technology Inc.

Board of Directors Services Agreement

 

This Board of Directors Services Agreement (this “Agreement”), dated July 30,
2012, is entered into between Helios and Matheson Information Technology Inc., a
Delaware corporation (the “Company”), and [__________________________], an
individual (“Director”).

 

RECITALS

 

WHEREAS, the Company desires to retain the services of Director for the benefit
of the Company and its stockholders; and

 

WHEREAS, Director desires to serve on the Company's Board of Directors for the
period of time and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, for consideration and as set forth herein, the parties hereto
agree as follows:

 

AGREEMENT

 

1.     Board Duties.

 

(a) Director agrees to provide services to the Company as a member of the Board
of Directors. Director shall, for so long as he or she remains a member of the
Board of Directors, meet with the remaining members of the Board of Directors
and/or the Company's executive officers upon request, at dates and times
mutually agreeable to the parties, to discuss any matter involving the Company
(including any subsidiary). Director acknowledges and agrees that the Company
may rely upon Director's expertise in business disciplines where Director has
significant experience with respect to the Company's business operations and
that such requests may require substantial additional time and efforts in
addition to Director's customary service as a member of the Board of Directors.

 

(b) Director understands that as a member of the Board of Directors he or she is
bound by the duties of care, loyalty and good faith. As such, Director may not
use Director's position of trust and confidence to further Director's private
interests, Director must inform himself or herself of all material information
reasonably available before voting on a transaction and Director may act only
for the purpose of advancing the best interests of the Company, may not
intentionally violate the law and may not consciously disregard Director's
duties to the Company (including any subsidiary) and its stockholders.
Membership on the Board of Directors shall require adherence to board member
conduct policies adopted by the Board of Directors and enforced equally upon all
directors.

 

2.     Compensation. As compensation for the services provided herein, the
Company shall pay to Director, so long as Director continues to fulfill
Director's duties and to provide services pursuant to this Agreement, quarterly
compensation at the initial rate of $7,500, provided, however, that no such
compensation for services as a director shall be paid to Director if he or she
is employed by the Company in any capacity. Such rate of compensation shall be
subject to upward or downward adjustment, in the sole discretion of the Board of
directors or any committee of the Board of Directors empowered to establish the
compensation of directors, upon written notice to Director, and any such
adjustment shall not require an amendment to this Agreement, which will remain
in effect in accordance with its terms notwithstanding any such adjustment.

 

3.     Reimbursement of Expenses. The Company will reimburse Director for
reasonable business expenses incurred on behalf of the Company in discharging
Director's duties as member of the Board of Directors, provided that such
expenses are approved in advance by the Company's Chief Executive Officer or
Chief Financial Officer and provided further that Director shall provide the
Chief Financial Officer with reasonable substantiating documentation relating to
such expenses prior to reimbursement. Upon the conclusion of Director's service
hereunder, any property of the Company, including, without limitation, laptops,
personal computers and related equipment, used by Director may (if the Company
agrees) be purchased by Director from the Company at its then current fair
market value, to be determined in good faith by the Chief Financial Officer of
the Company, or returned to the Company.

 

4.     Non-Disparagement. Director agrees to forbear from making, causing to be
made, publishing, ratifying or endorsing any and all disparaging remarks,
derogatory statements or comments to any third party with respect to the Company
and its affiliates, including, without limitation, the Company's parent,
subsidiaries, officers, directors and employees (collectively, “Company
Parties”) . Further, Director hereby agrees to forbear from making any public or
non-confidential statement with respect to any of the Company Parties. The
duties and obligations of this paragraph 4 shall continue, even after the
termination of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Confidentiality. Director agrees that Director will have access to and
become acquainted with confidential proprietary information (“Confidential
Information”) which is owned by the Company and is regularly used in the
operation of the Company's business. As used in this Agreement, the term
“Confidential Information” shall mean proprietary and non-public information
that is not disclosed by the Corporation in its filings with the Securities and
Exchange Commission.Director agrees that the term “Confidential Information” as
used in this Agreement is to be broadly interpreted and includes (i) information
that has, or could have, commercial value for the business in which the Company
is engaged, or in which the Company may engage at a later time, and (ii)
information that, if disclosed without authorization, could be detrimental to
the economic interests of the Company. Director agrees that the term
“Confidential Information” includes, without limitation, any patent, patent
application, copyright, trademark, trade name, service mark, service name,
“know-how,” negative “know-how,” trade secrets, customer and supplier
identities, characteristics and terms of agreement, details of customer or
consultant contracts, pricing policies, operational methods, marketing plans or
strategies, product development techniques or plans, business acquisitions
plans, science or technical information, ideas, discoveries, designs, computer
programs (including source codes), financial forecasts, unpublished financial
information, budgets, processes, procedures, formulae, improvements or other
proprietary or intellectual property of the Company, whether or not in written
or tangible form, and whether or not registered, and including all memoranda,
notes, summaries, plans, reports, records, documents and other evidence thereof.
Director acknowledges that all Confidential Information, whether prepared by
Director or otherwise acquired by Director in any other way, shall remain the
exclusive property of the Company. Director promises and agrees that Director
shall not misuse, misappropriate, or disclose in any way to any person or entity
any of the Company's Confidential Information, either directly or indirectly,
nor will Director use the Confidential Information in any way or at any time
except as required in the course of Director's business relationship with the
Company. Director agrees that the sale or unauthorized use or disclosure of any
of the Company's Confidential Information constitutes unfair competition.
Director promises and agrees not to engage in any unfair competition with the
Company and will take measures that are appropriate to prevent its employees or
contractors from engaging in unfair competition with the Company. Director
further agrees that, at any time, upon the request of the Company and without
further compensation, but at no expense to Director, Director shall perform any
lawful acts, including the execution of papers and oaths and the giving of
testimony, that in the opinion of the Company, its successors or assigns, may be
necessary or desirable in order to obtain, sustain, reissue and renew, and in
order to enforce, perfect, record and maintain, patent applications and United
States and foreign patents on the Company's inventions, and copyright
registrations on the Company's inventions.The duties and obligations of this
paragraph 5 shall continue, even after the termination of this Agreement.

 

6.     Term. Except as otherwise provided herein, the term of this Agreement and
the duties and obligations of Director and the Company under it shall continue
until the later of (i) the date that the Company's stockholders fail to re-elect
Director as a member of the Company's Board of Directors, including as a result
of the failure by the Company to nominate Director as a candidate for election
or (ii) the date that Director ceases to be a member of the Company's Board of
Directors for any reason. Director understands that the Company is a “controlled
company” as defined by Rule 5615(c)(1) of the Rules of The NASDAQ Stock Market
inasmuch as Helios and Matheson Information Technology Ltd.(the “Controlling
Stockholder”) owns approximately 75% of the Company's issued and outstanding
common stock. Director agrees that he or she shall immediately tender Director's
resignation as a member of the Company's Board of Directors if requested in
writing by the Controlling Stockholder. Director may voluntarily resign
Director's position on the Board of Directors at any time and such resignation
shall not be considered a breach of this Agreement.

 

7.     Cooperation. Director will notify the Company promptly if Director is
subpoenaed or otherwise served with legal process in any matter involving the
Company or any subsidiaryand will cooperate in the review, defense or
prosecution of any such matter. Director will notify the Company if any attorney
who is not representing the Company contacts or attempts to contact Director
(other than Director's own legal counsel) to obtain information that in any way
relates to the Company or any subsidiary, and Director will not discuss any of
these matters with any such attorney without first so notifying the Company and
providing the Company with an opportunity to have its attorney present during
any meeting or conversation with any such attorney. In the event of any claim or
litigation against the Company and/or Director based upon any alleged conduct,
acts or omissions of Director during Director's tenure as adirector of the
Company, Director will provide to the Companysuch information and documents as
are necessary and reasonably requested by the Company or its counsel, subject to
restrictions imposed by federal or state securities laws or court order or
injunction. The foregoing shall be subject to the terms and conditions of any
indemnification agreement entered into between the Company and Director, the
terms and conditions of which shall govern and shall supersede this paragraph 7
in the event of any conflict between this paragraph 7 and such indemnification
agreement.

 

8.     Entire Agreement. This Agreement represents the entire agreement among
the parties with respect to the subject matter herein.

 

9.     Governing Law. This Agreement shall be governed by the law of the State
of Delaware. Any action or proceeding arising out of or relating to this
Agreement shall be filed in and heard and litigated solely before the federal
courts of New York located within the Borough of Manhattan. Each party generally
and unconditionally accepts the exclusive jurisdiction of such courts and venue
therein.

 

 
 

--------------------------------------------------------------------------------

 

 

10.     Injunctive Relief. It is agreed that the rights and benefits of the
Company pursuant to Sections 1, 4, 5,6 and 7 of this Agreement are unique and
that no adequate remedy exists at law if Director shall fail to perform, or
breaches, any of Director's obligations thereunder, that it would be difficult
to determine the amount of damages resulting therefrom, and that any such breach
would cause irreparable injury to the Company. Therefore, the Company shall be
entitled to injunctive relief to prevent or restrain any such breach of this
Agreement by Director.

 

11.     Insurance. The Company shall use commercially reasonable efforts to
maintain directors' and officers' liability insurance throughout the term of
Director's service to the Company as a director, in amounts and with such
carrier(s) and on such terms as determined by the Board of Directors, or any
committee of the Board of Directors empowered for such purpose.

 

IN WITNESS WHEREOF, the parties hereto enter into this Agreement as of the date
first set forth above.

 

 

THE COMPANY:

 

Helios and Matheson Information Technology Inc.

          By:     Name:     Title: Authorized Signatory          

DIRECTOR:

 